Citation Nr: 1434004	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left carotid artery blockage.

2.  Entitlement to an effective date earlier than April 13, 2010 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. and a February 2012 rating decision from the VA Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in April 2014.  A transcript of the hearing is associated with the Veteran's virtual claims file.   

The Board finds that the Veteran has initiated claims for entitlement to compensation for a heart disability, chest and leg scars, and left ear hearing loss as secondary to blockages of the bilateral carotid arteries.  The Veteran has also filed a claim for entitlement to an increased rating for total occlusion of the right carotid artery.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left carotid artery manifests an approximately 70 percent blockage status post endarterectomy with syncopal episodes of dizziness and light-headedness. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left carotid artery blockage are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, 4.114, 4.118, 4.124a, Diagnostic Codes 7015, 7114, 7800-7805, 8007, 8009, 8520 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2012 decision, the Board determined that compensation was warranted for a left carotid artery blockage under the provisions of 38 U.S.C.A. § 1151 (West 2002).  The Board's decision was implemented in a February 2012 rating decision and an initial 10 percent evaluation was assigned for the disability effective June 24, 1997.  The Veteran contends that an increased initial rating is appropriate as his disability is manifested by episodes of dizziness and light-headedness with pain and neurological impairment to the left upper extremity and bilateral lower extremities.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's left carotid artery blockage is currently rated as 10 percent disabling by analogy under Diagnostic Code 8007 pertaining to an embolism of the brain vessels.  A vascular condition under Diagnostic Code 8007 is considered a hemorrhage of a brain vessel and is assigned an initial disability rating of 100 percent for six months; thereafter, the disability is rated based on residuals with a minimum rating of 10 percent.  38 C.F.R. § 4.124a , Diagnostic Codes 8007, 8009 (2013).

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that a disease and its residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

After review of the evidence, the Board finds that the Veteran's left carotid artery blockage most nearly approximates the criteria contemplated by the currently assigned initial 10 percent evaluation.  The Veteran's main contention with respect to his artery blockage is that it has resulted in episodes of dizziness, light-headedness, and syncope.  As an initial matter the Board notes that there is some question as to whether these episodes are in fact associated with the Veteran's carotid artery blockage.  Following a positive stress test at the Wichita VA Medical Center (VAMC) in April 2010, the Veteran's VA cardiologist indicated that the Veteran's dizziness and syncope were due to a lesion in the arteries of the heart.  An April 2010 VA examiner also noted that there was no data to support the assumption that the Veteran's near-fainting episodes were due to the left artery blockage.  Several months later, the Veteran underwent a private cardiac bypass and catheterization in October 2010, as well as a left carotid endarterectomy.  A VA examiner who provided a medical opinion report in December 2010 noted that the Veteran had not complained of fainting spells or syncopal episodes since the October 2010 surgical procedures.  Despite some evidence supporting a cardiac etiology for the Veteran's syncopal episodes, the Board will resolve any doubt in his favor and find that they are due to the left carotid artery blockage. 

The Board finds that the manifestations associated with the Veteran's syncopal episodes most nearly approximate the criteria contemplated by Diagnostic Code 7015 for rating an atrioventricular block.  Under this diagnostic code, a minimum 10 percent evaluation is warranted for a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker is required.  An increased 30 percent evaluation requires a workload of greater than 5 METS but not greater than 7 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7015.

The record does not contain any medical evidence specifically addressing the level of METs attributable to the Veteran's left carotid blockage.  The Board also notes that the Veteran is currently in receipt of a 30 percent rating for a total occlusion of the right artery under the same rating criteria with consideration of the same symptoms.  The right artery occlusion is clearly more severe than the Veteran's left carotid artery blockage; the right artery has been totally occluded since the early 1990s while the left blockage approximated 70 percent throughout the claims period.  A right endarterectomy was performed in April 2008 more than two years before the left artery procedure in October 2010.  Additionally, prior to September 1999, the Veteran did not report any symptoms associated with his left carotid blockage.  At that time he began to complain of occasional dizziness, but his disability was still characterized as asymptomatic by his private and VA physicians until approximately July 2002 when his right eye blurriness was attributed to the artery blockages.  

The Veteran began to make consistent reports of syncopal episodes in October 2005 with the incidents were characterized as intermittent or recurring.  He was treated in a private hospital in August 2006 after a fall due to light-headedness, but reported during a VAMC vascular consultation that his symptoms improved following the April 2008 right carotid endarterectomy.  He still experienced some dizziness with exercise (such as walking on the treadmill), but stated in October 2008 that the most recent episode was six months earlier.  More recently, during the July 2012 VA examination, the Veteran reported experiencing dizziness approximately two to three times per week and the VA examiner noted that the Veteran's bradycardia and low blood pressure also contributed to his hypoperfusion. 

In essence, the Veteran has experienced intermittent syncopal episodes.  While the evidence does not specifically attribute these symptoms solely to the left-sided carotid blockage, this disability clearly contributes to the Veteran's dizziness and light-headedness.  In light of the moderate severity of the left-sided blockage, especially when compared to the total occlusion of the right artery, the multiple factors contributing to the syncopal episodes, and their characterization as only intermittent or recurring, the Board finds that they most nearly approximate the criteria contemplated by a 10 percent rating under Diagnostic Code 7015 with fatigue, dizziness, and syncope.  The Veteran is already in receipt of an initial 10 percent rating under Diagnostic Code 8007 for nonspecified residuals of a brain vessel embolism.  Thus, rating his disability under Diagnostic Code 7015 would not result in a higher rating than that already assigned.  

The Board has also considered whether an increased or separate rating is warranted for the Veteran's neurological complaints pertaining to the extremities as a manifestation of the left carotid blockage.  A separate rating is warranted if the evidence establishes symptoms that are separate and distinct from those stemming from the service-connected condition.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  Regarding the left upper extremity, the Veteran has reported that he experiences loss of strength and sensation in his left arm and hand.  He first associated these symptoms with the left artery blockage during a September 1999 hearing.  However, the Veteran also testified in September 1999 that his VA physician attributed the symptoms to a pinched nerve in his neck.  Clinical records from the Veteran's private physician document a diagnosis of left cervical spine disc herniation and compression radiculopathy as early as May 1984.  The Veteran continued to complain of cervical pain radiating into the left upper extremity and thumb at the VAMC and was treated with physical therapy in 1995.  He was also involved in a motor vehicle accident in September 2002 which resulted in further injury to the neck.  A May 2003 MRI demonstrated cervical disc bulging and degenerative spondylosis contributing to radiculopathy syndrome.  The Board therefore finds that the Veteran's complaints of neurological impairment to the left upper extremity are due to a cervical spine disability that pre-existed the left carotid artery blockage and is not related to the service-connected condition. 

The Veteran also reports that he experiences bilateral leg numbness, pain, and cramps as a result of his left carotid artery dysfunction.  The record does not contain any competent evidence of a link between the two conditions; in fact, the Veteran has also been diagnosed with peripheral vascular disease of the legs and his complaints of muscle cramping and trembling were characterized as side effects from medication by VA doctors in October 2003 and July 2009.  Nevertheless, the Board will consider whether an increased or separate rating is warranted under the criteria pertaining to vascular and neurological impairment of the lower extremities.  

The Veteran's complaints of pain and cramping of the legs with exertion are contemplated by the criteria contained in Diagnostic Code 7114 pertaining to arteriosclerosis obliterans.  A minimum 20 percent evaluation is warranted for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of .9 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  The Veteran clearly does not meet the criteria for the minimum 20 percent evaluation under this diagnostic code; the July 2012 VA examiner noted a left ankle brachial index of 1.11 and did not identify any symptoms associated with vascular disease.  Therefore, the Board cannot conclude that the Veteran meets the criteria for a minimum 20 percent evaluation under Diagnostic Code 7114.  When the Rating Schedule does not provide for a zero percent evaluation under a diagnostic code, a zero percent rating is appropriate if the criteria for compensable rating are not met.  See 38 C.F.R. § 4.31.  Hence, the Veteran's vascular complaints of the lower extremities do not most nearly approximate a rating in excess of 10 percent or even a compensable rating under Diagnostic Code 7114.

A separate or increased rating is also not warranted under the criteria pertaining to neurological impairment of the lower extremities.  The Veteran has reported experiencing tingling and numbness in his legs and feet.  As with the vascular complaints, there is no competent medical evidence specifically attributing these symptoms to the left carotid artery blockage.  The Board finds that the loss of sensation described by the Veteran is most closely analogous to incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  Incomplete paralysis of the nerve is rated as 10 percent if it is mild, 20 percent if it is moderate, 40 percent if it is moderately-severe, and 60 percent if it is severe with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran first reported lower extremity numbness in the context of his carotid artery blockage in August 2008 during a primary care visit at the VAMC.  He was also seen in October 2008 at the VA emergency department when he described experiencing foot numbness during a recent syncopal episode.  Similar statements were made during a December 2008 VA optometry appointment.  Thereafter, the record does not document any complaints related to neurological impairment of the lower extremities and the Veteran only reported numbness affecting the right side of his neck during a November 2009 VA examination.  The December 2010 VA examiner noted that the Veteran had no neurological complaints, including numbness, and no neurological problems of the lower extremities were recorded in the July 2012 VA examination.  As with the Veteran's vascular problems, the Board finds that the criteria for even the minimal compensable rating under Diagnostic Code 8520 are not met in this case, especially in light of the brief time period the Veteran reported experiencing these symptoms and the lack of competent medical evidence linking them to the left carotid artery blockage.  An increased or separate rating is not warranted for any neurological impairment of the lower extremities as a manifestation of the left carotid artery blockage.

The Board has also considered whether a separate rating is appropriate for a neck scar associated with the Veteran's October 2010 left carotid artery endarterectomy.  The July 2012 VA examiner noted the presence of a surgical scar, but also found that the scar was not painful or unstable and did not involve an area greater than 39 square centimeters (sq cm).  The left neck scar was also described as well-healed, nondepressed, nontender, and with no sequela resulting from the surgery.  There is no medical or lay evidence indicating that the scar manifests any limitation of function.  A separate rating is therefore not warranted for this aspect of the disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

As a final matter, to the extent the Veteran contends that compensation is payable for a left eye disability, status post surgical enucleation, service connection has been in effect for this disability since July 1957.  The disability is currently rated as 50 percent disabling under Diagnostic Code 6066 for loss of visual acuity in the left eye.  Thus, the Veteran already receives compensation for his left eye condition and assigning an additional rating as a manifestation of the left carotid artery block would clearly violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

The Board has considered whether there is any other schedular basis for granting a higher or separate rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His left carotid artery blockage is manifested by symptoms such as an approximately 70 percent blocked artery post-endarterectomy with intermittent syncopal episodes.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a left carotid artery blockage is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for an effective date earlier than April 13, 2010 for the award of TDIU.  Specifically, the Veteran should be asked to provide additional evidence to VA in support of his claim and the claims file should be referred to the Director of Compensation and Pension in accordance with 38 C.F.R. § 4.16(b) to determine whether TDIU based on extraschedular consideration is appropriate during the period prior to April 13, 2010.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran should also be asked to submit any medical evidence in his possession indicating that he was advised to restrict his activities (such as working) in 1995 and/or 1996, to include the three physicians' letters referenced in his February 2013 letter ("I have 3 Doctors letters saying I could not work in Sept 1st 1995 [sic]") .

2.  Then, refer the case to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis during the period prior to April 13, 2010.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


